DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Hackler & Matthew Johnson (Reg. No. 72,299) on 12/08/2020.

The claims have been amended as follows:

1-58.  (Canceled)

59.	(Previously Presented) A method of translating an application-layer message from a first wireless application protocol to a second wireless application protocol, the method comprising:
receiving an application-layer message at a gateway via a mesh network interface, the application-layer message comprising a source address, a destination address, and a profile identifier that identifies an application profile of the first wireless application protocol;
forwarding the received application-layer message over an external network to a translation service associated with the profile identifier that performs:
mapping the source address to an Internet Protocol Version 6 (IPv6) source address;
mapping the destination address to an IPv6 destination address;
receiving a translated application-layer message from the translation service, the translated application-layer message including the IPv6 source address and the IPv6 destination address;
transmitting the translated application-layer message over the mesh network interface using a network stack, the network stack comprising:
a transport layer configured to transport the application-layer message using User Datagram Protocol (UDP);
a network layer configured to communicate the application-layer message using IPv6;
a data link layer configured to encode the application-layer message for transmission, the data link layer comprising a 6LoWPAN adaptation layer and a Media Access Control (MAC) layer; and 
a physical layer configured to transmit the encoded application-layer message over the mesh network interface.

60.	(Canceled) 

61.	(Previously Presented) The method of claim 59, further comprising:
receiving a mapping of the profile identifier to the translation service;
storing the received mapping in a database of mappings of profile identifiers to translation services; and 
in response to said receiving the application-layer message, comparing the profile identifier to one or more mappings in the database to determine the translation service associated with the profile identifier. 

62.	(Previously Presented) The method of claim 59, wherein the application profile is one of:
a lighting control profile;
a home automation profile;
a commercial building automation profile;
a smart energy profile; or
a security profile.
63.	(Previously Presented) A mesh network device implemented as an application gateway device, the mesh network device comprising:
a mesh network interface configured for communication in a mesh network; 
a network interface configured for communication with an external network; and
a memory and processor system to implement a gateway application that is configured to:
receive an application-layer message via the mesh network interface, the application-layer message comprising a source address, a destination address, and a profile identifier that identifies an application profile of a first wireless application protocol;
forward the application-layer message over the external network to a translation service associated with the profile identifier and implemented to:
map the source address to an Internet Protocol Version 6 (IPv6) source address;
map the destination address to an IPv6 destination address;
receive a translated application-layer message from the translation service, the translated application-layer message including the IPv6 source address and the IPv6 destination address;
transmit the translated application-layer message over the mesh network interface using a network stack, the network stack comprising:
a transport layer configured to transport the application-layer message using User Datagram Protocol (UDP);
a network layer configured to communicate the application-layer message using IPv6;
a data link layer configured to encode the application-layer message for transmission, the data link layer comprising a 6LoWPAN adaptation layer and a Media Access Control (MAC) layer; and 
a physical layer configured to transmit the encoded application-layer message over the mesh network interface.

64.	(Canceled) 

65.	(Previously Presented) The mesh network device of claim 63, wherein the gateway application is further configured to:
receive a mapping of the profile identifier to the translation service;
store the received mapping in a database of mappings of profile identifiers to translation services; and 
in response to the reception of the application-layer message, compare the profile identifier to one or more mappings in the database to determine the translation service associated with the profile identifier.

66.	(Previously Presented) The mesh network device of claim 63, wherein the application profile is one of:
a lighting control profile;
a home automation profile;
a commercial building automation profile;
a smart energy profile; or
a security profile.

67.	(Currently Amended) A mesh network system, comprising:
a translation service configured to translate application-layer messages associated with a profile identifier that identifies an application profile of a first wireless application protocol to a second wireless application protocol, the translation service configured to:
map a source address in an application-layer message to an Internet Protocol Version 6 (IPv6) source address;
map a destination address in an application-layer message to an IPv6 destination address; and
a gateway comprising: 
a mesh network interface configured for communication in a mesh network; 
a network interface configured for communication with an external network; and
a memory and processor system to implement a gateway application that is configured to:
receive the application-layer message in the first wireless application protocol via a mesh network interface, the application-layer message comprising the source address, the destination address, and the profile identifier;
forward the received application-layer message over an external network to the translation service;
receive a translated application-layer message from the translation service, the translated application-layer message including the IPv6 source address and the IPv6 destination address;
transmit the translated application-layer message over the mesh network interface using a network stack, the network stack comprising:
a transport layer configured to transport the application-layer message using User Datagram Protocol (UDP);
a network layer configured to communicate the application-layer message using IPv6;
a data link layer configured to encode the application-layer message for transmission, the data link layer comprising a 6LoWPAN adaptation layer and a Media Access Control (MAC) layer; and 
a physical layer configured to transmit the encoded application-layer message over the mesh network interface.

68.	(Canceled) 

69.	(Previously Presented) The mesh network system of claim 67, the gateway further configured to:
receive a mapping of the profile identifier to the translation service;
store the received mapping in a database of mappings of profile identifiers to translation services; and 
in response to the reception of the application-layer message, compare the profile identifier to one or more mappings in the database to determine the translation service associated with the profile identifier.

70.	(Previously Presented) The mesh network system of claim 67, wherein the application profile is one of:
a lighting control profile;
a home automation profile;
a commercial building automation profile;
a smart energy profile; or
a security profile.
71.	(Previously Presented) The system of claim 67, wherein the gateway is a border router.

72.	(Previously Presented) The method of claim 59, wherein the gateway is a border router.

73.	(Previously Presented) The mesh network device of claim 63, wherein the application gateway device is a border router.


Allowable Subject Matter
Claims 59, 61-63, 65-67 and 69-73 are allowed.
The arts of record used as the basis for the previous rejection, Printed Publication, “ZigBee Alliance” to (“ZigBee”) in view of Printed Publication, “The Web-Sensor Gateway Architecture for Zigbee” to (“Zigbee2”), U.S. Patent Application Publication No. 2015/0244840 Ai to Chakrabarti et al. (“Charkrabart’’) in further view of Printed Publication, “KNX-Zigbee Gateway for Home Automation” to Lee et al. (“Lee”) does not expressly teach or render obvious the invention as recited in independent claims 59, 63 and 67.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445